AUSTIN   II.   TEXAS
GERALD C. MANN




      Honorable L. A. Woods
     Superintendent of Public Instruction
     Austin, Texas
     Dear Mr. Woods:            Opinion 'No.O-1377
                                Re: <Saleof state-adopted text
                                     books to individuals and non-
                                     state schools.
     We received your letter of August 31, 1939, requesting our
     opinion on the following questions:
          "(1) Would it be a violation of the law for the State
          Superintendent to authorize the business manager of a
          public school system to sell State-adopted textbooks to
          students other than public schools at the State contract
          price plus freight charges from the State depository (Dallas)
          to the point of delivery?
          "(2) Is a child or the parent of a child enrolled in t‘ne
          public schools entitled under U. S. 28766 to buy any n~m-
          ber of books he or she may desire from the local board of
          trustees at the regular contract price?
          "(3) In the event of such purchase is the State Superin-
          tendent of Public Instruction bound to honor a requisition
          of such local board of trustees to make up the deficiency
          in its supply occasioned by its sale of such books to such
          purchasers?"
     In answer to your first question, we find that Article 2871,
     Revised Civil Statutes of Texas, specifically provides for the
     sale of textbooks, in that the statute reads in part, as follows:
          "All parties with whom book contracts have been made shall
          establish and maintain in some city in the State a deposi-
          tory where a stock of their goods to supply all immediate
          demands shall be kept...Any person, school not controlled
          by the State, or dealer, in any county in the State may
          order books from the said State agent, or depository, and
          the books so ordered shall be furnished at the same rate
          and discount as are granted to the State; provided that in
Hon. L. +. woods, page 2             O-1377


     such case the State depository, or agency may require that
     the price of books so ordered shall be paid in advance...”
ArtidLe 2873, Revised civil statutes, provides that:
     “Books shall remain the property of the State, and after
     purchase through requisition according to the provisions
     of this Act, shall remain in the charge of the dlRtrlct
     school trusteea as the legal custodians of the books.. ..‘I
,?.rtScle
        28764, Revised Civil Statutes, reads:
      ...Any book may be purchased from the State clepository
     designated by the contractor holding the contract for Bald
     book, by State institutions, or by private schools, or
     church schools, such purchace to be maab on the same terms
     as those giVen to the Stat@ for the same book.. ..I’
The provisions set out above reveal that it would be a viola-
tion of the Act for the State LSuperintenaentto authorize the
bwiness  manager to sell state-adopted textbooks to students of
other than public schools since it is provided that books
she’llremain the property of the state and in the charge of the
district school trustees. Sale of the books has been provided
for by statute anu may be sold only in .themanner set out In
the 33.
Article 2876~1, Revised Civil &Statutes,providing for the purchase
of book& by parents or pupils.,reads as foll.Own:
     ‘!Booksmay be bought from the local boards of trustees by
     pupils or parents of pupils attending the public schools of
     the State, said board to fumi3h  the books at the retail
     contract price.. ...”
      the purc’naseof books frcm the locaL boards of’trustees
,!.:.,nce
i.;;
   strictly llmited to pupils, or parents of pupils who are
attending the public schools Gf the State, the abGve Act can
be properly construed as meanin$ a reasonable number of books
required for the pupils’ own use. Since free textbooks are fur-
nished to all pupils in regular attendance in publlc schools, It
ii;apparent that this prcvlsion was inserted 80 tha.tsome adjust-
ment or reimbursement cou:d be made for lost hocks.
Xn view of our answer to your first end Second quectlons, your
third question does not require an answer.
APPROVED SEPT. 9, 1939                  Yours very truly
GERALD C. M.&NN